Scott, J.
This is an appeal by the plaintiff from an order setting aside and vacating a judgment rendered in her favor, upon the ground that the court had no jurisdiction. The judgment was rendered before Mr. Justice Lynn. The defendants took no active part in the trial, and apparently offered no testimony; but an attorney, who, it is claimed by the plaintiff, had previously appeared generally in the action, made several motions to be permitted to traverse the return by showing no service had been made upon the defendants. Upon an order to show cause, subsequently granted by Mr. Justice Sanders, and upon conflicting affidavits used upon the motion, the judgment was vacated and set aside. An examination of the record clearly shows that the motion made by the defendants was based solely upon the ground of non-service of the summons and nonappearance in the action on the part of the defendants. It is not necessary for the determination of this appeal to decide upon the merits of the controversy as to whether or not there was personal service upon the defendants, or as to whether or not they had appeared in the action in such a manner as to be equivalent to a general appearance. It is sufficient to say that there is no authority given in the Municipal Oourt Act (L. 1902, eh. 580) to vacate a judgment for nonservice of a summons where the defendant has not appeared. Section 253 of the Municipal G'ourt Act provides for the opening of a default, but a defendant cannot be said to be in default, if he has never been served with process and has never appeared in the action; and the defendants make no claim of having been in default and ask for no relief un*458der that section. Section 254 of the Municipal Court Act provides for the making of a motion to vacáte a judgment “at the close of the trial, etc.” upon the several grounds specified therein; but that section contemplates a motion of that character after a trial of the issues, and not in the case of an inquest, or a case where the defendant has not appeared. The intent and scope of that section is indicated by the provision that “ the judge who presided at the trial may make the order, etc.” “ The statute as it appears has conferred no power to set aside judgments upon the ground that they were rendered without jurisdiction because the summons was not served upon the defendant.” Spiropolus v. Magononi, 49 Misc. Rep. 90. It follows, therefore, that the judge who entertained the motion in the case at bar was without authority and the order granted by him must be reversed. The defendants have their remedy under the provisions of section 311 of the Municipal Court Act. Auston v. Columbia Lubricants Co., 85 N. Y. Supp. 362.
Giegeeich and Geeehbatjm, JJ., concur.
Order reversed, with costs.